Title: From James Madison to Thomas Jefferson, 28 January 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Jany. 28. 1825
        
        I have recd. yours of the 23. inclosing a copy of the Bill sent to Mr. Cabell, but omitting the letter from him. Without that I can not estimate the reception such a measure will have in the Assembly. The grounds on which the Bill dissolves the Charter of the College, and disposes of its funds are captivating. But there will probably be a powerful opposition to it. The uncertain & scanty provision for the Exprofessors, the repugnance of the existing Seminaries, for the most part Presbyterian, to a legal superintendence, and perhaps that of the other Sects as having little chance at present of predominating in the new ones, seem to discourage expectation. Mr. Cabell however is a much better Judge of the Physiognomy of the Legislature than I can be. The Bill may have a good effect at least in leading the public attention to better views of the subject than have hitherto been taken. The enemies of the University will at the same time endeavour to trace the Bill to that source, and to turn whatever of unpopularity it may have against the Institution.
        I am very sorry Mr. Gilmer will not accept the allotted place. All that I learn of Mr. Preston is favorable to him: But the more qualified he may be, the less is my hope, that he will devote himself to such a service. He is very rich in patrimonial prospects; and likely to yield to political temptations, with which his forensic pursuits will coincide. If wealth be a passion with him, it is at the Bar also that he can augment it, not in the University. These calculations may however be agreeably superseded by the expected information from Mr. Breckenridge. Should we be obliged to look

elsewhere, no one occurs but my neighbour P. P. Barbour. His mind is a strong one, and very capable of expanding itself beyond the limits of technical Law. He has also of late turned his attention with good effect to political Economy, of which a proof was given in a very able speech on the tariff. In purity of character & habits of severe application he is surpassed by no one. He may not be without deficiencies in some of the more external accomplishments, but not in a forbidding degree, especially as his temper is amiable, & his deportment conciliating. I give this portrait however without a hope, should the likeness be in no point objected to, that he would enter into the service of the University, or any other indeed that would remove him from his domestic Establishment which he has made very attractive. If a Judgship would not require that sacrifice, he would probably exchange for it his practice at the Bar.
        The silence of Mr. Tucker admits a favorable construction. The nonarrival of the foreign Professors begins to be alarming. Affectionately Yours
        
          James Madison
        
      